DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I encompassing instant claims 11-20, and T cell as species of cell transformed with a vector comprising  the recombinant protein expression cassette of claim 11 (Group I) in the reply filed on 04-04-2022 is acknowledged. Therefore claims 21-27 are withdrawn as directed to non-elected invention. Claims 11-20 read on the election and are examined on the merits below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to the claim 11 and the terminology “recombinant protein expression cassette” it is not clear if applicant intends to claim nucleic acid or encoded protein sequences as subject matter. Appropriate clarification is required. For initial examination purposes the claims rejected under art rejections are rejected as both encoded protein sequences and/or nucleic acid sequences as indicated below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al (Biochemical and Biophysical Research Communications 453 (2014) 798–803.) The instant claim 11 is directed to a recombinant protein expression cassette which is comprised of an antibody fragment to a DR4 protein, a trimolecular complex forming domain, a secretory domain, transmembrane domain and a signaling domain. As written therefore the claim encompasses a description of a chimeric antigen receptor (claim 12) which binds to the DR4 molecule also known as the Tumor necrosis factor receptor superfamily member 10A, TRAIL receptor 1, (TNF related apoptosis inducing ligand receptor 1, TR1) among additional alias. In regards to the claim 11 the disclosure of Kobayashi describes the development of a chimeric antigen receptor which is directed to the TRAIL-receptor 1 (abstract/title). More specifically the CAR construct (nucleic acid) is comprised of nucleotide sequence encoding the human Ig-kappa chain leader sequence (a signal peptide, secretory), a TR1-scFv antibody fragment,  a CD8 derived hinge, a CD28 derived transmembrane domain, and a 4-1BB/CD3 zeta derived intracellular signalling domain (p799, 2.1, vector construction).  In regards to the “trimolecular complex forming domain” the disclosure of Kobayashi describes that cells (Jurkat B chain deleted which exhibit a non-cytotoxic T cell phenotype) transformed with the CAR molecules of the invention are able to induce apoptosis in cell lines (Colo205 cells) which express the TR1 receptor on the surface (Figures 2, 3, p800 3.2). The disclosure additionally describes that the results of previous experiments in the art revealed that the trimerization of the TR1 is requisite for bringing intracellular death domains into proximity to induce apoptosis in cells which express the receptor (Introduction). Thus, the CARs of the invention were produced to mimic this effect to induce efficient trimerization of TR1 through engagement of the CAR of the invention on “effector” cell surfaces (p799 paragraph 2). Therefore, one may conclude that the CAR of the invention comprises a trimerization domain which leads to at least a trimolecular CAR complex with therefore 3 TR1 antigen binding domains which are able to engage 3 TR1 molecules on the surface of a target cell and thereby induce apoptosis in target cells expressing the receptor. In regards to the claim 14 the nucleic acid of the CAR of Kobayashi is comprised of a scFv antibody fragment.  In regards to the claim 16-18 the CAR molecule of Kobayashi is manufactured to be comprised in a recombinant protein expression cassette that is delivered to a cell through a recombinant viral vector. In regards to claims 19-20, the vector was utilized to transform peripheral blood lymphocytes which includes T cells. 
Claims 11, 12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and further in view of Lee (Molecular Immunology 47,(2010) 816-824). In as much as the applicant may argue that the disclosure of Kobayashi does not disclose a sequence that qualifies as encoding a “trimolecular complex forming domain” , which as noted in the instant specification is described as “may be an isoleucine zipper domain but is not limited thereto”, the disclosure of Lee describes the creation of humanized scFv molecules derived from an anti-DR4 antibody, which contain a trimerization domain “isoleucine zipper domain” (ILZ) that is identical to the domain included in the nucleic acid (SEQ ID NO: 9) which encodes the complete protein fragment of the CAR of the instant invention (p817 materials and methods, 2.3). The molecules which incorporate the sequences which allowed for multimeric compositions of the scFv which bind to the TR1 were found to show enhanced functional avidity for the TR1 leading to increased DR4 -engagement mediated apoptotic cell death. Thus, considering both the disclosure of Lee and Kobayashi which emphasize the importance of multimerization of the TR1 receptor for induction of receptor mediated downstream apoptotic cell death mechanisms, it would be obvious to incorporate the trimerization domain of Lee into a CAR molecule which binds to the DR4 molecule as in Kobayashi for the purpose of creating cell surface CAR trimeric complex which is capable of engaging in a multimeric form the DR4 receptor on target cells such as cancer cells for the purposes of providing a CAR which may mediated beneficial effect of dual mode killing of cells (cytotoxic and apoptotic) which express the DR4 antigen as described by Kobayashi (Discussion, p802).   
Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644